 



Exhibit 10.6
UNCONDITIONAL GUARANTY OF PAYMENT AND PERFORMANCE
     FOR AND IN CONSIDERATION OF the sum of Ten and 00/100 Dollars ($10.00) and
other good and valuable consideration paid or delivered to the undersigned HINES
REAL ESTATE INVESTMENT TRUST, INC., a Maryland corporation (hereinafter referred
to as “Guarantor”), the receipt and sufficiency whereof are hereby acknowledged
by Guarantor, and for the purpose of seeking to induce KEYBANK NATIONAL
ASSOCIATION, as agent (“Agent”) for itself and the other lenders (the “Lenders”)
which may become parties to a certain Credit Agreement dated September 9, 2005
(the “Credit Agreement”) to extend credit or otherwise provide financial
accommodations to Hines REIT Properties, L.P. (hereinafter referred to as
“Borrower”), which extension of credit and provision of financial accommodations
will be to the direct interest, advantage and benefit of Guarantor. Capitalized
terms used herein but not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement. Guarantor does hereby
absolutely, unconditionally and irrevocably guaranty to Agent the complete
payment and performance of the following Borrower Obligations:

  (a)   the full and prompt payment when due, whether by acceleration or
otherwise, either before or after maturity thereof, in accordance with the terms
of the Credit Agreement, of those outstanding Notes made by Borrower to the
order of each Lender in the aggregate principal amount equal to the then
outstanding aggregate principal amount of the Loans (which amount shall not
exceed the Maximum Loan Amount in the aggregate) together with interest as
provided in the Credit Agreement, together with any renewals, modifications,
consolidations, restatements and extensions thereof; and     (b)   the full and
prompt payment and performance of all of the other Borrower Obligations of
Borrower to Agent and the Lenders under the terms of the Credit Agreement, the
Environmental Indemnity, the Pledge Agreement and each other Credit Document to
which Borrower is a party.

1.   Agreement to Pay and Perform; Costs of Collection. Guarantor does hereby
agree that if any Note is not paid by Borrower in accordance with its terms, or
if any and all sums which are now or may hereafter become due from Borrower to
Agent and/or the Lenders under the Credit Documents are not paid by Borrower in
accordance with their terms, or if any and all other Borrower Obligations are
not performed by Borrower in accordance with their terms, Guarantor will
immediately make such payments and perform such Borrower Obligations. Guarantor
further agrees to pay Agent and/or the Lenders on demand all costs and expenses
(including court costs and reasonable attorneys’ fees and disbursements) paid or
incurred by Agent and/or the Lenders in endeavoring to collect the Borrower
Obligations, to enforce any of the Borrower Obligations, or any portion thereof,
or to enforce this Guaranty, and until paid to Agent and/or the Lenders,

-1-



--------------------------------------------------------------------------------



 



    such sums shall bear interest at the Default Rate unless collection from
Guarantor of interest at such rate would be contrary to applicable law, in which
event such sums shall bear interest at the highest rate which may be collected
from Guarantor under applicable law. Any payment or other performance of the
Borrower Obligations by Guarantor under this Guaranty shall result in, (i) with
respect to any payments made, a corresponding reduction in the amount of
Borrower Obligations, and (ii) with respect to any performance other than
payments made, Borrower being deemed to have fulfilled such performance.

2.   Rights of Agent and/or the Lenders to Deal with Collateral, Borrower and
Other Persons. Guarantor hereby consents and agrees that Agent and/or the
Lenders may at any time, and from time to time, without thereby releasing
Guarantor from any liability hereunder and without notice to or further consent
from Guarantor, either with or without consideration: (i) release or surrender
any Collateral, lien or other security of any kind or nature whatsoever held by
it or by any Person on its behalf or for its account, securing any of the
Borrower Obligations; (ii) substitute for any Collateral so held by it, other
collateral of any kind; (iii) modify the terms of any Credit Document except to
the extent the consent of Borrower is required to make any such modifications;
(iv) extend or renew the Note for any period except to the extent the consent of
Borrower is required to make any such modifications; (v) grant releases,
compromises and indulgences with respect to any Credit Document and to any
Persons now or hereafter liable thereunder or hereunder; (vi) release any other
guarantor, surety, endorser or accommodation party of any Credit Document; or
(vii) take or fail to take any action of any type whatsoever under this Guaranty
or any Credit Document. No such action which Agent and/or the Lenders shall take
or fail to take in connection with any Credit Document, or any Collateral
securing the payment of the Borrower Obligations to Agent and/or the Lenders or
for the performance of any of the Borrower Obligations or other undertakings of
Borrower, nor any course of dealing with Borrower or any other Person, shall
release Guarantor’s obligations hereunder, affect this Guaranty in any way or
afford Guarantor any recourse against Agent and/or the Lenders. The provisions
of this Guaranty shall extend and be applicable to all renewals, amendments,
extensions, consolidations, restatements and modifications of any Credit
Document, and any and all references herein to any Credit Document shall be
deemed to include any such renewals, extensions, amendments, consolidations,
restatements or modifications thereof.

3.   No Contest with Agent/Lender; Subordination. So long as any Borrower
Obligation remains unpaid or undischarged, Guarantor will not, by paying any sum
recoverable hereunder (whether or not demanded by Agent and/or the Lenders) or
by any means or on any other ground, claim any set-off or counterclaim against
Borrower in respect of any liability of Borrower to Guarantor or, in proceedings
under federal bankruptcy law or insolvency proceedings of any nature, prove in
competition with Agent and/or the Lenders in respect of any payment hereunder or
be entitled to have the benefit of any counterclaim or proof

-2-



--------------------------------------------------------------------------------



 



    of claim or dividend or payment by or on behalf of Borrower or the benefit
of any other security for any Borrower Obligation which, now or hereafter, Agent
and/or the Lenders may hold or in which it may have any share. Guarantor hereby
subordinates any and all indebtedness of Borrower now or hereafter owed to
Guarantor to all of the Borrower Obligations, and agrees with Agent and/or the
Lenders that during the existence of an Event of Default (a) Guarantor shall not
demand or accept any payment from Borrower on account of such indebtedness,
(b) Guarantor shall not claim any offset or other reduction of Guarantor’s
obligations hereunder because of any such indebtedness, and (c) Guarantor shall
not take any action to obtain any interest in any of the Collateral because of
any such indebtedness.

4.   Waiver of Defenses. Guarantor hereby agrees that its obligations hereunder
shall not be affected or impaired by, and hereby waives and agrees not to assert
or take advantage of any defense based on:

  (a)   any statute of limitations in any action hereunder or for the
collection, payment or performance of any of the Borrower Obligations;     (b)  
the incapacity or lack of authority of Borrower or any other Person, the death
or disability of Borrower or Guarantor or any other Person, or the failure of
Agent and/or the Lenders to file or enforce a claim against the estate (either
in administration, bankruptcy or in any other proceeding) of Borrower or
Guarantor or any other Person;     (c)   the dissolution or termination of
existence of Borrower;     (d)   the voluntary or involuntary liquidation, sale
or other disposition of all or substantially all of the assets of Borrower;    
(e)   the voluntary or involuntary receivership, insolvency, bankruptcy,
assignment for the benefit of creditors, reorganization, assignment,
composition, or readjustment of, or any similar proceeding affecting, Borrower
or Guarantor, or any of Borrower’s or Guarantor’s properties or assets;     (f)
  the failure of Agent and/or the Lenders to give notice of the existence,
creation or incurrence of any new or additional Borrower Obligations or of any
action or nonaction on the part of any other Person whomsoever in connection
with any obligation hereby guaranteed;     (g)   any failure or delay of Agent
and/or the Lenders to commence an action against Borrower, to assert or enforce
any remedies against Borrower under any Credit Document, or to realize upon any
Collateral or other security.

-3-



--------------------------------------------------------------------------------



 



  (h)   any failure of any duty on the part of Agent and/or the Lenders to
disclose to Guarantor any facts it may now or hereafter know regarding Borrower,
whether such facts materially increase the risk to Guarantor or not;     (i)  
failure to accept or give notice of acceptance of this Guaranty by Agent and/or
the Lenders;     (j)   failure to make or give notice of presentment and demand
for payment or performance of any of the Borrower Obligations;     (k)   failure
to make or give protest and notice of dishonor or of default to Guarantor or to
any other party to any of the Credit Documents with respect to any of the
Borrower Obligations;     (l)   failure to give any and all other notices
whatsoever to which Guarantor might otherwise be entitled other than notice of a
claim being brought under this Guaranty;     (m)   any lack of diligence by
Agent and/or the Lenders in collection, protection or realization upon any
Collateral securing the payment or performance of the Borrower Obligations;    
(n)   the invalidity or unenforceability of any Note, the Credit Agreement or
any other Credit Document;     (o)   the compromise, settlement, release or
termination of any or all of the Borrower Obligations with respect to any
portion of the Borrower Obligations not satisfied pursuant to such compromise,
settlement, release or termination;     (p)   any transfer by Borrower of all or
any part of the Collateral securing the Borrower Obligations;     (q)   the
failure of Agent and/or the Lenders to perfect any security or to extend or
renew the perfection of any security; or     (r)   to the fullest extent
permitted by law, any other legal, equitable or surety defenses whatsoever to
which Guarantor might otherwise be entitled, it being the intention that the
obligations of Guarantor hereunder are absolute, unconditional and irrevocable.

5.   Guaranty of Payment and Performance and Not of Collection. This is a
Guaranty of payment and performance and not of collection. The liability of
Guarantor under this Guaranty shall be primary, direct and immediate and not
conditional or

-4-



--------------------------------------------------------------------------------



 



    contingent upon the pursuit of any remedies against Borrower or any other
Person, nor against Collateral or other securities or liens available to Agent
and/or the Lenders, its successors, successors in title, endorsees or assigns.
Guarantor hereby waives any right to require that an action be brought against
Borrower or any other Person or to require that resort be had to the Collateral,
any other security or to any balance of any deposit account or credit on the
books of Agent and/or the Lenders in favor of Borrower or any other Person.

6.   Rights and Remedies of Agent/Lender. Upon the occurrence of an Event of
Default, Agent shall have the right to enforce its rights, powers and remedies
under the Credit Agreement, any other Credit Documents, hereunder or under any
other agreement, document or instrument now or hereafter evidencing, securing or
otherwise relating to the Borrower Obligations, in any order, and all rights,
powers and remedies available to Agent in such event shall be nonexclusive and
cumulative of all other rights, powers and remedies provided thereunder or
hereunder or by law or in equity. Accordingly, Guarantor hereby authorizes and
empowers Agent upon the occurrence of any Event of Default, at its sole
discretion, and without notice to Guarantor, to exercise any right or remedy
which Agent may have, as to any Collateral, whether real, personal or
intangible. At any public or private sale of any Collateral for any of the
Borrower Obligations, Agent may, in its discretion, purchase all or any part of
such Collateral so sold or offered for sale for its own account and may apply
against the amount bid therefor all or any part of the balance due it pursuant
to the terms of the Credit Agreement, the Notes, or any other Credit Document
without prejudice to Agent’s remedies hereunder against Guarantor for
deficiencies. If the Borrower Obligations are partially paid by reason of the
election of Agent to pursue any of the remedies available to Agent, or if such
Borrower Obligations are otherwise partially paid, this Guaranty shall
nevertheless remain in full force and effect, and Guarantor shall remain liable
for the entire remaining balance of the Borrower Obligations even though any
rights which Guarantor may have against Borrower may be destroyed or diminished
by the exercise of any such remedy.

7.   Application of Payments. Guarantor hereby authorizes Agent and/or the
Lenders, without notice to Guarantor, to apply all payments and credits received
from Borrower or from Guarantor or realized from any Collateral or other
security in the manner set forth in applicable provisions of the Credit
Agreement or any other Credit Document, and for purposes of such provisions, the
Guarantor’s obligations hereunder shall be considered part of the Borrower
Obligations.

8.   Business Failure, Bankruptcy or Insolvency. In the event of the business
failure of Guarantor or if there shall be pending any bankruptcy or insolvency
case or proceeding with respect to Guarantor under federal bankruptcy law or any
other applicable law or in connection with the insolvency of Guarantor, or if a
liquidator, receiver, or trustee shall have been appointed for Guarantor or
Guarantor’s properties or assets, Agent may file such proofs of claim and other

-5-



--------------------------------------------------------------------------------



 



    papers or documents as may be necessary or advisable in order to have the
claims of Lenders allowed in any proceedings relative to Guarantor, or any of
Guarantor’s properties or assets, and, irrespective of whether the Borrower
Obligations shall then be due and payable, by declaration or otherwise, Agent
shall be entitled and empowered to file and prove a claim for the whole amount
of any sums or sums owing with respect to the Borrower Obligations, and to
collect and receive any moneys or other property payable or deliverable on any
such claim.

9.   Changes in Writing; No Revocation. This Guaranty may not be changed orally,
and no obligation of Guarantor can be released or waived by Agent except by a
writing signed by a duly authorized officer of Agent. This Guaranty shall be
irrevocable by Guarantor until all of the Borrower Obligations have been
completely repaid and performed.

10. Notices. All notices, demands or requests provided for or permitted to be
given pursuant to this Guaranty must be in the manner provided in the Credit
Agreement and, if to Guarantor, at the following address:
Hines Real Estate Investment Trust, Inc.
c/o Hines Interests Limited Partnership
2800 Post Oak Boulevard, Suite 5000
Houston, Texas 77056-6118
FAX Number: (713) 966-2636
Attention: Charles M. Baughn
with a copy to:
Baker Botts L.L.P.
30 Rockefeller Plaza
New York, NY 10112-4498
FAX No.: (212) 408-2509
Attention: Brayton Dresser, Esquire

11.   Governing Law. Guarantor acknowledges and agrees that this Guaranty and
the obligations of Guarantor hereunder shall be governed by and interpreted and
determined in accordance with the laws of The Commonwealth of Massachusetts
(excluding the laws applicable to conflicts or choice of law).

12.   CONSENT TO JURISDICTION; WAIVERS. GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY (A) SUBMITS TO PERSONAL JURISDICTION IN THE COMMONWEALTH OF
MASSACHUSETTS OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS GUARANTY, AND (B) WAIVES ANY AND ALL PERSONAL RIGHTS UNDER THE LAWS OF ANY
STATE (I) TO THE RIGHT, IF ANY, TO TRIAL BY JURY, (II) TO OBJECT TO JURISDICTION
WITHIN THE COMMONWEALTH OF MASSACHUSETTS OR VENUE IN ANY

-6-



--------------------------------------------------------------------------------



 



    PARTICULAR FORUM WITHIN THE COMMONWEALTH OF MASSACHUSETTS, AND (III) TO THE
RIGHT, IF ANY, TO CLAIM OR RECOVER ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN ACTUAL DAMAGES. GUARANTOR AGREES
THAT, IN ADDITION TO ANY METHODS OF SERVICE OF PROCESS PROVIDED FOR UNDER
APPLICABLE LAW, ALL SERVICE OF PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING
MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED
TO GUARANTOR AT THE ADDRESS SET FORTH IN PARAGRAPHS 10 AND 16(c) HEREIN, AND
SERVICE SO MADE SHALL BE COMPLETE FIVE (5) DAYS AFTER THE SAME SHALL BE SO
MAILED. NOTHING CONTAINED HEREIN, HOWEVER, SHALL PREVENT LENDER FROM BRINGING
ANY SUIT, ACTION OR PROCEEDING OR EXERCISING ANY RIGHTS AGAINST ANY SECURITY AND
AGAINST GUARANTOR PERSONALLY, AND AGAINST ANY PROPERTY OF GUARANTOR, WITHIN ANY
OTHER STATE. INITIATING SUCH SUIT, ACTION OR PROCEEDING OR TAKING SUCH ACTION IN
ANY STATE SHALL IN NO EVENT CONSTITUTE A WAIVER OF THE AGREEMENT CONTAINED
HEREIN THAT THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS SHALL GOVERN THE
RIGHTS AND OBLIGATIONS OF GUARANTOR AND LENDER HEREUNDER OR OF THE SUBMISSION
HEREIN MADE BY GUARANTOR TO PERSONAL JURISDICTION WITHIN THE COMMONWEALTH OF
MASSACHUSETTS.

13.   Successors and Assigns. The provisions of this Guaranty shall be binding
upon Guarantor and its heirs, successors, successors in title, legal
representatives, and assigns, and shall inure to the benefit of Agent, the
Lenders, its successors, successors in title, legal representatives and assigns.

14.   Assignment by Lender. This Guaranty is assignable by the Agent and the
Lenders in whole or in part in conjunction with any assignment of any Note or
portions thereof, and any assignment hereof or any transfer or assignment of any
Note or portions thereof by the Lenders shall operate to vest in any such
assignee the rights and powers, in whole or in part, as appropriate, herein
conferred upon and granted to Agent and the Lenders.

15.   Severability. If any term or provision of this Guaranty shall be
determined to be illegal or unenforceable, all other terms and provisions hereof
shall nevertheless remain effective and shall be enforced to the fullest extent
permitted by law.

-7-



--------------------------------------------------------------------------------



 



16.   Miscellaneous.

  (a)   The guaranteed Obligations are intended to be used solely for commercial
or business purposes and not for any personal, family or household purpose.    
(b)   The Guarantor agrees that any impairment of the Guarantor’s rights of
subrogation or reimbursement shall not affect the Guarantor’s obligations under
this Guaranty.     (c)   The Guarantor’s address is 2800 Post Oak Boulevard,
Suite 5000, Houston, Texas 77056-6118, and such address may be used by the Agent
and the Lenders in any action against the Guarantor.

-8-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Guarantor has executed this Guaranty under seal on the
9th day of September, 2005.

         
 
  HINES REAL ESTATE INVESTMENT TRUST, INC., a Maryland corporation    
 
       
 
By: /s/ Frank R. Apollo       Name: Frank R. Apollo    
 
Title: Chief Accounting Officer    

 